DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is Response to Amendments/REMARKS, filed on 04/21/2022.
Claims 1—20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, 11, 15, 16 & 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being Anticipated by “Beck” [US 8041749 B2], and further in view of “Graham” et al. [US 8762413 B2].

REGARDING CLAIMS 1, 8 & 15. Beck teaches
A method comprising: analyzing, by computing hardware, metadata for each of a plurality of data subject access requests [see FIGS.1—3, where Beck disclose relationship repository with associated attributes 125 and CONTENT METADATA 320]; identifying, by the computing hardware, a plurality of processing activities associated with the plurality of data subject access requests based on the metadata [Beck disclose activities (such as VIEW, PRINT) of data subjects (FIRST & SECOND PARTY); FIG4]; 
identifying, by the computing hardware, a particular processing activity from the plurality of processing activities based on a set of rules [Beck disclose receive data characterizing to modify access rights … 510, FIG.5]; and in response to identifying the particular processing activity, causing performance, by the computing hardware, of an action with respect to the particular processing activity [Beck disclose modify property characterizing access rights … enable modification of access rights … 520, FIG.5].

Beck does not; but, Graham, analogues art, disclose accessing a data model identifying electronic links between plurality of data assets and the plurality of processing activities [Graham disclose link coupling to nodes (see Abstract; see links in FIGS.1, and 3—5B)]; and scanning the plurality of data assets using the metadata to identify the plurality of processing activities associated with the plurality of data subject access requests [Graham disclose “store metadata about a user” and “asset data source 22 may compromise metadata about as asset…” (FIG.1, and col.2, lines 3—49)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Beck by incorporating the identifying links between assets and activities, and scanning the data assets teachings of Graham for the purpose of collecting user attributes and data for websites.

Claims 8 & 15 are System and A non-transitory computer medium claims; and they are rejected for the same rationale applied in rejecting the method claim 1 above.

Beck in view of Graham further disclose claim 2. The method of Claim 1, wherein causing performance of the action with respect to the particular processing activity comprises causing a modification of a type of data collected as part of the particular processing activity [Beck disclose modify property characterizing access rights … enable modification of access rights … 520, FIG.5]. 
Claim 16 is rejected for the same rationale applied in rejecting claim 2.

Beck in view of Graham further disclose claim 6. The method of Claim 1, wherein: the method further comprises identifying, by the computing hardware, a data subject for whom the system has collected personal data as part of the particular processing activity; and causing performance of the action with respect to the particular processing activity comprises initiating a data subject access request on behalf of the data subject with respect to the personal data [see FIGS.1—3, where Beck disclose relationship repository with associated attributes 125 and CONTENT METADATA 320].
Claims 11 and 18 are rejected for the same rationale applied in rejecting claim 6.


Claims 3—5, 9, 12—14, 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Beck” [US 8041749 B2], in view of “Graham” et a. [US 8762413 B2], and further in view of “Sorrentino” et al. [US 10331689 B2].

Beck in view of Graham fail; but, Sorrentino, analogues art, disclose claim 3. The method of Claim 1, wherein causing performance of the action with respect to the particular processing activity comprises: generating a graphical user interface by configuring a presentation element configured for presenting data related to the particular processing activity and the plurality of data subject access requests based on the set of rules; and transmitting an instruction to a user device to retrieve and present the graphical user interface on the user device [see GUI in Abstract with FIGS.3 &4 of Sorrentino. See also Method for presenting Search results via a GUI …500 (FIG.5)]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Beck/Graham by incorporating the GUI of Sorrentino for the benefit of organize a set of search results in a useful way.

Beck in view of Graham, and further in view of Sorrentino further disclose claim 4. The method of Claim 1, wherein the set of rules define a rule identifying the particular processing activity based on a frequency of an occurrence of the particular processing activity in the plurality of processing activities [Sorrentino disclose “Entities may be assigned a priority order, based on frequency of activity with each entity…”: col.3, lines 4—20 of Sorrentino]. 
The motivation to combine is the same as that of claim 

Beck in view of Graham, and further in view of Sorrentino further disclose claims 5 and 12. The method, system, wherein causing performance of the action with respect to the particular processing activity comprises causing suspension of the particular processing activity; and wherein initiating the data subject access request on behalf of the data subject comprises initiating a request to delete the personal data associated with the data subject and the particular processing activity [Beck disclose adding or removing relationships (col.5, lines 18—22); and Server 220 removing first security (FIG.2 with col.12, lines 22—35)].

Claims 9, 13, 14, 17 and 20 recite similar limitations as that of the subject matter recited in one or more of the dependent methods claim above. They have been rejected for the same rationale applied in rejecting the claims.

Allowable Subject Matter
Claims 7, 10 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claims are objected based on prosecution history, claim amendments and also terminal disclaimer filed.

Response to Arguments
Terminal Disclaimer is filed; and accepted. The non-statutory double patenting rejection is withdrawn.
Applicant’s arguments with respect to prior art rejection of claim(s) 1, 8 & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434